Per Curiam,
Frederick M. Jackson, John Waldron and Orton W. Albee, while transacting business as partners, bor*516rowed moneys from P. T. Foley, the appellee, to whom they paid usurious rates of interest. The partnership became the appellant corporation, which gave its obligations to the appellee for his claims against the partnership and for loans made to itself. He entered judgment against it on a judgment note which it had given to cover its obligations to him, and the same was opened to allow proof of the payments of usurious interest as set-offs. On the trial of the issue, without a jury, to determine the amount due on the judgment, the defendant claimed credits for usurious interest paid, not only by it, but by the partnership. The court refused to allow any set-off for such interest paid by the partnership, and this was undoubtedly correct: Little’s Estate, 244 Pa. 368.
The complaint of the appellant is dismissed and the judgment affirmed.